DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-8, 10-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al, US Patent Pub. 20150350773 A1.
Re Claim 1, Yang et al discloses a method for automatic routing of an audio output using a smart media device (SMD) in a residential network (para 0053: STB and television is part of a smart network as illustrated by the smart devices), the method comprising: receiving a request for audio content or audio and visual content (fig. 3: 303; para 0169: channel is selected); obtaining the audio content or the audio and visual content requested (fig. 3: 303: audio/video data can be selected; wherein requested can be sent through voice input via microphones (para 0039: voice command via microphone)); determining a power state of an audio/video (AV) output device for outputting the audio content or the audio and visual content requested (fig. 3: 304: system can determine the power state of the audio/video output device/television); and if the power state is determined to be ON, automatically routing the audio content or the audio and visual content to the AV output device for output (fig. 3: 306: transmit audio/video data to TV if TV is turned ON), and if the power state is determined to be OFF, automatically routing the audio content to the SMD for output (fig. 3: 305: transmit audio data to STB speakers 155 (fig. 4A: 155; para 0038) if TV is determined to be OFF).
Re Claim 3, Yang et al discloses the method according to claim 1, wherein the request for the audio content or the audio and visual content is received as a verbal or voice command (para 0039: voice command to control the STB device 100 and/or the display device 190, whereby the display device 190 and the STB 100 can be connected as a smart TV implying that the network could be a smart network controlled by user voice commands (para 0053)).
Re Claim 4, Yang et al discloses the method according to claim 1, wherein the AV output device is a television set (TV), and the visual content requested is output using the TV and audio content requested is output using speakers configured with the TV (fig. 3: 308: audio/video content is output to the TV when it is determined that the TV is ON; para 0074: TV display built-in speakers).
Re Claim 5, Yang et al discloses the method according to claim 1, wherein the SMD outputs the audio content using local speakers configured with the SMD (fig. 3: 305: transmit audio data to STB speakers 155 (fig. 4A: 155; para 0038) if TV is determined to be OFF).
Re Claim 6, Yang et al discloses the method according to claim 1, further comprising receiving a request for an action to be performed in the residential network (para 0039: voice command to control the STB device 100 and/or the display device 190, whereby the display device 190 and the STB 100 can be connected as a smart TV implying that the network could be a smart network controlled by user voice commands (para 0053)); and performing the action requested using the SMD (para 0039: voice command to control the STB device 100 and/or the display device 190, whereby the display device 190 and the STB 100 can be connected as a smart TV implying that the network could be a smart network controlled by user voice commands (para 0053)).
Re Claim 7, Yang et al discloses the method according to claim 1, further comprising outputting an audio response to the request for the audio content depending on the power state of the AV output device (fig. 3: 305: transmit audio data to STB speakers if TV is determined to be OFF; wherein an audio response to the request for the audio content is selected from the Markush claim language).
Claim 8 has been analyzed and rejected according to claim 1.
Claim 10 has been analyzed and rejected according to claim 3.
Claim 11 has been analyzed and rejected according to claim 4.
Claim 12 has been analyzed and rejected according to claim 5.
Claim 13 has been analyzed and rejected according to claim 6.
Claim 14 has been analyzed and rejected according to claim 7.
Claim 15 has been analyzed and rejected according to claim 1.
Re Claim 16, Yang et al discloses the system according to claim 15, wherein the SMD is a set-top box (fig. 3: 305: transmit audio data to STB speakers if TV is determined to be OFF, wherein STB stands for set top box) and the AV output device is a television set (TV) (fig. 3: 304: system can determine the power state of the audio/video output device/television).
Re Claim 17, Yang et al discloses the system according to claim 15, wherein the communication interfaces of the SMD and AV output device are high-definition multimedia interfaces (HDMIs) and communications between the SMD and the AV output device are implemented using an HDMI consumer electronic control (CEC) protocol (paras 0115: HDMI; para 0121 CEC HDMI; paras 0163, 0174: STB 100 and display 190 can be connected to each other using CEC HDMI connection).
Re Claim 18, Yang et al discloses the system accordingly to claim 15, wherein network interface is configured for establishing a connection to the Internet (para 0051: internet).
Claim 19 has been analyzed and rejected according to claim 1.
Claim 20 has been analyzed and rejected according to claim 16.
Claim 21 has been analyzed and rejected according to claim 17.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al, US Patent Pub. 20150350773 A1 as applied to claim 1 above, in view of Chen et al, US Patent Pub. 20060294556 A1.
Re Claim 2, Yang et al discloses the method according to claim 1, but fails to disclose further comprising if the power state is determined to be OFF and the request is for audio and visual content, controlling the power state of the AV output device to be ON; and routing the audio and visual content to the AV output device for output. However, Chen et al discloses a system that teaches the concept of when a multimedia output device such as a display is OFF, the device can be turned ON for output when the system determines that there is in fact a video signal for output (Chen et al, para 0026). It would have been obvious to modify the Yang et al system such that if the TV is turned off, the system has an ability to turn on the TV for output when the requested signal includes video as taught in Chen et al for the purpose being able to make the system adaptable to output different input signals regardless of ON/OFF status of the output device.
Claim 9 has been analyzed and rejected according to claim 2.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C MONIKANG whose telephone number is (571)270-1190. The examiner can normally be reached Mon. - Fri., 9AM-5PM, ALT. Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE C MONIKANG/Primary Examiner, Art Unit 2651    					7/16/2022